        Case 1:17-cv-03014-MKV-OTW Document 174 Filed 09/06/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                             :
MARIAH LOPEZ,
                                                             :
                                       Plaintiff,            :   No. 17-CV-3014 (VEC) (OTW)
                                                             :
                      -against-                              :            ORDER
                                                             :
NEW YORK CITY DEPT. OF HOMELESS                              :
SERVICES, et al.,                                            :
                                                             :
                                       Defendants.           :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed Plaintiff’s submission, ECF 164, on what discovery is needed by

Plaintiff at this time. Plaintiff states that she wants discovery from Councilman Torres,

Speaker Johnson, and Mayor DeBlasio soon due to concerns about the timing of upcoming

elections. (ECF 164 at 1-2). Because those three individuals are non-parties, Federal Rule of

Civil Procedure 45 governs how Plaintiff may seek discovery from them through subpoenas.

Court assistance or intervention is not necessary.

         At the scheduled in-person status conference on Tuesday, September 10, 2019 at 2:00

p.m. at Courtroom 20D, Plaintiff shall be prepared to inform the Court of the progress of

these discovery efforts and what specific documents she will be requesting.


         SO ORDERED.



                                                                 s/ Ona T. Wang
Dated: September 6, 2019                                                    Ona T. Wang
       New York, New York                                          United States Magistrate Judge
